Name: 2006/210/EC: Commission Decision of 28 February 2006 setting up a group of high-level national regulatory experts
 Type: Decision
 Subject Matter: international affairs;  labour market;  EU institutions and European civil service;  sources and branches of the law;  European Union law
 Date Published: 2006-03-15; 2007-05-08

 15.3.2006 EN Official Journal of the European Union L 76/3 COMMISSION DECISION of 28 February 2006 setting up a group of high-level national regulatory experts (2006/210/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) On 16 March 2005 the Commission adopted the communication entitled Better Regulation for Growth and Jobs in the European Union (1), in which it announced its intention to set up, in the course of 2005, a group of high-level national regulatory experts to facilitate the development of better regulation measures at both national and EU level. (2) This group shall advise the Commission on better regulation issues in general; it shall not give its opinions on initiatives or projects concerning the development of specific legislative proposals. (3) The group shall be composed of high-level national experts appointed by the Commission acting on proposals from the Member States, and open for observers from acceding countries. (4) The group of high-level national regulatory experts should therefore be set up and its terms of reference and structures detailed, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby establishes an expert group entitled Group of high-level national regulatory experts, hereinafter referred to as the group. Article 2 Task The Commission may consult the group on all questions concerning better regulation policy and the development of related measures at both national and EU levels. The groups task is to:  provide an efficient interface between the Commission and key governmental authorities, in order to assist the Commission in improving the regulatory environment for enterprises, industry, consumers, the social partners and citizens at large,  contribute to the spread of best practices developed both at EU level and at national level on better regulation within the EU,  strengthen cooperation between the Commission and the Member States with a view to implementing better regulation at national level; in particular, to examine jointly how EU legislation is transposed and implemented by Member States (i.e. the introduction of additional requirements or procedures in the course of its transposition),  contribute to the development of a coherent set of common indicators to monitor progress as regards the quality of the regulatory environment both at EU level and in the Member States themselves, as a basis for benchmarking within their national Lisbon programmes,  advise the Commission on better regulation issues, in particular: simplification; the assessment of economic, social and environmental impacts, including administrative costs; consultation practices; and the various types of regulation possible. Article 3 Composition  Appointment 1. The Commission charges the Secretary General to appoint the members of the group on the basis of the candidates proposed by the Member States. 2. The group shall comprise one or, in some exceptional cases (2), two members per Member State. Alternate members can be appointed by the Secretary General of the Commission on Member State proposal and automatically replace members who are absent or indisposed. 3. The following provisions shall apply:  the members shall be high-level officials with experience in the field concerned and representatives of a public authority,  the members are appointed for a one year renewable mandate. They shall remain in office until such time as they are replaced or their mandate ends,  the members who are no longer able to contribute effectively to the groups deliberations, who resign or who do not respect the conditions set out in the first or second point of this Article or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate,  the names of the appointed members shall be published on the Internet site of the Commission. Article 4 Operation 1. The group is chaired by the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group; they shall be disbanded as soon as these have been fulfilled. 3. The Chair may invite experts with specialist knowledge of a topic entered on the agenda and observers, including acceding countries (3), to attend meetings of the group or sub-groups when this would be useful and/or necessary. 4. Information obtained by participating in the groups or sub-groups deliberations may not be divulged if the Commission requests confidentiality. 5. The group and its sub-groups shall normally meet in one of the locations where the Commission and its departments have premises, following the procedures and timetable laid down by it. The secretariat shall be provided by the Commission. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (4). 7. The Commission shall provide secretarial support for the group and any sub-groups created under Article 4(2) of this Decision. 8. The Commission may publish on the Internet, in the working language(s) of the group, any rÃ ©sumÃ ©, conclusion, or partial conclusion or working document of the group. The working documents shall be published in accordance with the availability of the different language versions. Article 5 Meeting expenses The Commission shall reimburse travel and, where appropriate subsistence expenses for members, experts and observers in connection with the groups activities in accordance with the Commissions internal rules on the compensation of external experts. The Commission shall reimburse one member of the group of high-level national regulatory experts per Member State. The members shall not be paid for their duties. Meeting expenses are reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 6 Entry into force The decision shall take effect on the day of its adoption by the Commission. It shall apply until 31 December 2009. Done at Brussels, 28 February 2006. For the Commission The President JosÃ © Manuel BARROSO (1) COM(2005) 97 final, 16 March 2005. (2) Two members per Member State may be appointed by the Commission if there is shared competency at the level of the administration in that Member State. (3) Experts from acceding States having signed the Accession Treaty in accordance with the Communication Towards the Enlarged Union  Strategy Paper and Report of the European Commission on the progress towards accession by each of the candidate countries of 9 October 2002 (COM(2002) 700 final) and with Article 7 of the Commission Decision C(2005) 874 of 24 March 2005, to reinforce the gradual integration of acceding countries into Community structures. (4) See Annex III of SEC(2005) 1004 adopted by the Commission on 27 July 2005.